Exhibit 10.7

LOCK-UP AGREEMENT

            , 2014

Hennessy Capital Acquisition Corp.

700 Louisiana Street, Suite 900

Houston, Texas 77002

Gentlemen:

This letter agreement (this “Agreement”) relates to a Purchase Agreement entered
into as of September [•], 2014 (“Purchase Agreement”) by and between Hennessy
Capital Acquisition Corp., a Delaware corporation (“Purchaser”), and The Traxis
Group B.V., a limited liability company existing under the laws of the
Netherlands (the “Company”). Capitalized terms used and not otherwise defined
herein are defined in the Purchase Agreement and shall have the meanings given
to such terms in the Purchase Agreement.

1. In order to induce all parties to consummate the transactions contemplated by
the Purchase Agreement, the undersigned hereby agrees that, from the date hereof
until the earliest of: (a) the 180th day after the Closing Date, (b) the date
following the completion of the transactions contemplated by the Purchaser
Agreement on which the Purchaser completes a liquidation, merger, stock exchange
or other similar transaction that results in all of the Purchaser’s stockholders
having the right to exchange their shares of Common Stock for cash, securities
or other property and (c) the Alternative Lock-up Termination Date (as defined
in that certain Exchange of Private Placement Warrants Letter Agreement, dated
as of the date of the Purchase Agreement, by and among Purchaser, Hennessy
Capital Partners I LLC and the Company) (the period between the Closing Date and
the earliest of clause (a), (b) and (c), the “Lock-Up Period”), the undersigned
will not: (i) sell, offer to sell, contract or agree to sell, hypothecate,
pledge, grant any option to purchase or otherwise dispose of or agree to dispose
of, directly or indirectly, or establish or increase a put equivalent position
or liquidate or decrease a call equivalent position within the meaning of
Section 16 of the Securities Exchange Act of 1934, as amended, and the rules and
regulations of the Securities and Exchange Commission promulgated thereunder
(the “Exchange Act”), with respect to the Purchase Price Common Stock received
pursuant to the Purchase Agreement (such shares, collectively, the “Lock-up
Shares”), (ii) enter into any swap or other arrangement that transfers to
another, in whole or in part, any of the economic consequences of ownership of
any of the Lock-up Shares, in cash or otherwise, or (iii) publicly announce any
intention to effect any transaction specified in clause (i) or (ii).

2. The undersigned hereby authorizes Purchaser during the Lock-Up Period to
cause its transfer agent for the Lock-up Shares to decline to transfer, and to
note stop transfer restrictions on the stock register and other records relating
to, Lock-up Shares for which the undersigned is the record holder and, in the
case of Lock-up Shares for which the undersigned is the beneficial but not the
record holder, agrees during the Lock-Up Period to cause the record holder to
cause the relevant transfer agent to decline to transfer, and to note stop
transfer restrictions on the stock register and other records relating to, such
Lock-up Shares, if such transfer would constitute a violation or breach of this
Agreement.

3. Notwithstanding the foregoing, the undersigned may sell or otherwise transfer
Lock-up Shares during the undersigned’s lifetime or on death (or, if the
undersigned is not a natural person, during its existence) (i) if the
undersigned is not a natural person, to its direct or indirect equity holders or
to any of its other affiliates (as defined in Regulation C of the Securities Act
of 1933, as amended), (ii) to the

 

1



--------------------------------------------------------------------------------

immediate family members (including spouses, significant others, lineal
descendants, brothers and sisters) of the undersigned or its direct or indirect
equity holders, (iii) to a family trust, foundation or partnership established
for the exclusive benefit of the undersigned, its equity holders or any of their
respective immediate family members, (iv) to a charitable foundation controlled
by the undersigned, its equityholders or any of their respective immediate
family members or (v), by will or intestacy to the undersigned’s immediate
family or to a trust, the beneficiaries of which are exclusively the undersigned
and a member or members of the undersigned’s immediate family or a charitable
foundation controlled by any such persons; provided, however, that in each such
case, any such sale or transfer shall be conditioned upon entry by such
transferees into a written agreement, addressed to the Purchaser, agreeing to be
bound by these transfer restrictions.

4. The undersigned hereby represents and warrants that the undersigned has full
power and authority to enter into this Agreement and that this Agreement
constitutes the legal, valid and binding obligation of the undersigned,
enforceable in accordance with its terms. Upon request, the undersigned will
execute any additional documents necessary in connection with enforcement
hereof. Any obligations of the undersigned shall be binding upon the successors
and assigns of the undersigned from the date first above written.

5. This Agreement constitutes the entire agreement and understanding of the
parties hereto in respect of the subject matter hereof and supersedes all prior
understandings, agreements, or representations by or among the parties hereto,
written or oral, to the extent they relate in any way to the subject matter
hereof. This Agreement may not be changed, amended, modified or waived (other
than to correct a typographical error) as to any particular provision, except by
a written instrument executed by all parties hereto.

6. No party hereto may assign either this Agreement or any of its rights,
interests, or obligations hereunder without the prior written consent of the
other party. Any purported assignment in violation of this paragraph shall be
void and ineffectual and shall not operate to transfer or assign any interest or
title to the purported assignee. This Agreement shall be binding on the
undersigned and its successors and assigns.

7. This Agreement shall be governed by and construed and enforced in accordance
with the laws of the State of Delaware, without giving effect to conflicts of
law principles that would result in the application of the substantive laws of
another jurisdiction. The parties hereto (i) all agree that any action,
proceeding, claim or dispute arising out of, or relating in any way to, this
Agreement shall be brought and enforced in the Court of Chancery of the State of
Delaware (or, if the Court of Chancery of the State of Delaware lacks
jurisdiction, then in the applicable Delaware state court), or if under
applicable Law exclusive jurisdiction of such action is vested in the federal
courts, then the United States District Court for the District of Delaware
courts, and irrevocably submits to such jurisdiction and venue, which
jurisdiction and venue shall be exclusive, and (ii) waives any objection to such
exclusive jurisdiction and venue or that such courts represent an inconvenient
forum.

8. Any notice, consent or request to be given in connection with any of the
terms or provisions of this Agreement shall be in writing and shall be sent by
express mail or similar private courier service, by certified mail (return
receipt requested), by hand delivery or facsimile transmission.

[Signature on the following page]

 

2



--------------------------------------------------------------------------------

Very truly yours,

 

THE TRAXIS GROUP B.V.

By:      

Name:

 

Title:

[Signature Page to Lock-up Letter]

 

3